United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30781
                         Summary Calendar


ANDREW BOUDREAUX,

                                     Plaintiff-Appellant,

versus

DR. ALAN PEREGO, Medical Director; STEVE RADER, Warden,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:05-CV-143
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Andrew Boudreaux, Louisiana prisoner # 239866, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal and

a motion for appointment of counsel.   By moving for IFP,

Boudreaux is challenging the district court’s certification that

his appeal was not taken in good faith.     See Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).   Boudreaux’s attempt to

incorporate his district court pleadings by reference is an



insufficient means of raising arguments in this court.       See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30781
                                 -2-

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

      In his IFP motion, Boudreaux makes no allegations or

arguments that would support a nonfrivolous issue for appeal

concerning the district court’s dismissal pursuant to

FED. R. CIV. P. 12(b)(6) of Warden Steve Rader and Colonel

Steve L. Thomas from Boudreaux’s civil rights lawsuit.      In his

motion for appointment of counsel, Boudreaux argues that he

endured four months of pain while he was forced to work in the

prison fields.    He asserts that he tried to resolve his problem

administratively but that the warden and the colonel ignored his

requests for another work assignment.      Boudreaux argues that the

warden and the colonel were wrongfully dismissed from the case

and that they pressured his doctor not to issue a change to

Boudreaux’s work status.

     Even taking the facts alleged in the district court against

Warden Rader and Colonel Thomas as true, Boudreaux failed to show

that they were deliberately indifferent to his serious medical

needs.    See Jackson v. City of Beaumont Police Dept., 958 F.2d
616, 618 (5th Cir. 1992); Farmer v. Brennan, 511 U.S. 825, 837,

839-40, 847 (1994).   Accordingly, the district court did not err

in granting in part the defendants’ Rule 12(b)(6) motion to

dismiss Boudreaux’s claims against Warden Rader and Colonel

Thomas.

     The district court granted Dr. Alan Perego’s motion for

summary judgment and dismissed Boudreaux’s claims against
                             No. 06-30781
                                  -3-

Dr. Perego.   In his IFP motion to this court, Boudreaux does not

challenge the district court’s reasons for concluding that

Dr. Perego was not deliberately indifferent to his serious

medical needs.     In his motion for appointment of counsel,

Boudreaux states only that Dr. Perego refused to issue him a duty

status that restricted him to work that was not harmful or

painful to his feet until after his § 1983 suit was filed and

that the doctor’s earlier refusals to order the duty status were

the result of the doctor’s deliberate indifference to Boudreaux’s

medical problem.

     Although pro se briefs are afforded liberal construction,

see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se

litigants must brief arguments in order to preserve them.      Yohey,
985 F.2d at 224-25.    Because Boudreaux has not briefed the bases

for the district court’s dismissal of his claims against

Dr. Perego, this court need not address it.     See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

     Boudreaux has failed to show that his appeal involves

“‘legal points arguable on their merits (and therefore not

frivolous).’”    Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

His motion to proceed IFP on appeal is therefore denied, and the

appeal is dismissed as frivolous.     See Baugh, 117 F.3d at 202
                           No. 06-30781
                                -4-

& n.24.   Boudreaux’s motion for appointment of counsel is denied.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

Boudreaux’s motion to present oral argument is also denied.

     Our dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).     Boudreaux is warned that

if he accumulates three strikes, he will be barred under

§ 1915(g) from bringing a civil action or an appeal from a

judgment in a civil action or proceeding under § 1915 unless he

is under imminent danger of serious physical injury.

     MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.